Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 11, 2016                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  152450                                                                                              Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  PAULA BILLINGSLEA, Conservator of                                                                        Joan L. Larsen,
  BERNARD BILLINGSLEA, a Protected Person,                                                                           Justices
            Plaintiff-Appellee,
  v                                                                SC: 152450
                                                                   COA: 326904
                                                                   Wayne CC: 14-001047-NH
  SYED MUNEER ABIDI, M.D., VORAVIT
  RATANATHARATHORN, M.D., UNIVERSITY
  PHYSICIAN GROUP,
            Defendants-Appellants,
  and
  BARBARA ANN KARMANOS CANCER
  HOSPITAL,
            Defendant.

  _________________________________________/

         On order of the Chief Justice, the stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 11, 2016
           t0308
                                                                              Clerk